WR-38,198-04
                                                                   COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                   Transmitted 9/28/2015 3:33:35 PM
                                                                     Accepted 9/29/2015 8:15:55 AM
                                                                                     ABEL ACOSTA
             IN THE COURT OF CRIMINAL APPEALS OF                TEXAS                        CLERK
                          IN AUSTIN, TEXAS
                                                                       RECEIVED
                                                                COURT OF CRIMINAL APPEALS
                                                                       9/29/2015
                                                                  ABEL ACOSTA, CLERK
                                               )
EX PARTE JULIUS MURPHY,                        )
                                               )       WRIT NO. WR-38,198-04
        APPLICANT                              )
_____________________________ )

                 MOTION FOR ADMISSION PRO HAC VICE

      COMES NOW, E. Desmond Hogan, Esq. ("Movant"), and moves for

admission to appear PRO HAC VICE in the captioned proceeding as counsel for

Applicant, Julius Murphy. I respectfully certify as follows:

      1.     Movant is an attorney and a member of the law firm of Hogan Lovells

US LLP, located at 555 Thirteenth Street NW, Washington, DC 20004, telephone

number (202) 637-5600, facsimile number (202) 637-5910, email address

desmond.hogan@hoganlovells.com.

      2.     Local counsel of record associated with Movant in this matter is Sarah

M. Cummings of Norton Rose Fulbright US LLP, Texas Bar No. 24094609, who

has offices at 2200 Ross Avenue, Suite 3600, Dallas, Texas 75201, telephone

number (214) 855-8000, facsimile number (214) 855-8200, email address

sarah.cummings@nortonrosefulbright.com.            Local counsel has filed a motion

stating that E. Desmond Hogan is a reputable attorney and recommends that he be



                                        - 1-
granted permission to participate in the aforementioned proceeding before the

Court. See Attached Exh. "A."

      3.     Movant has not participated or sought to participate in Texas Courts

within the past two (2) years.

      4.     Movant presently is licensed in the following jurisdictions:

             •      District of Columbia (Active)
             •      Pennsylvania (Inactive)

      5.     Movant has been admitted to practice before each of the following

federal courts:

             •      Supreme Court of the United States
             •      United States Court of Appeals for the Fourth Circuit
             •      United States Court of Appeals for the Seventh Circuit
             •      United States Court of Appeals for the Ninth Circuit
             •      United States Court of Appeals for the Eleventh Circuit
             •      United States Court of Appeals for the District of Columbia
             •      United States District Court for the District of Colorado
             •      United States District Court for the District of Columbia
             •      United States District Court for the Northern District of
                    Alabama
             •      United States District Court for the Northern District of Illinois

      6.     Movant is a member in good standing in each of the jurisdictions and

federal courts identified in the preceding paragraphs.

      7.     Movant has not been the subject of disciplinary action by the Bar or

courts of any jurisdiction in which he is licensed within the preceding five years.




                                         - 2-
      8.     Movant has not been denied admission to the courts of any State or to

any federal co urt w ithin the preceding fi ve years.

      9.     Movant is familiar with the State Bar Act, the State B ar Ru les, and the

Texas Disciplina ry Rul es of Professional Conduct gove rning the conduct of

me mbers of the State Bar of Texas, and will at all times abide by and comp ly with

the same so long as such Texas proceeding is pending and said Movant has not

wi thd rawn as counsel there in.

       10.   Movant attaches as "Exhibit B" the Acknowledg ment Letter from the

B oard of Law Examiners of Texas. See Exh. "B."

       11.   Movant respectfully requests to be admitted to practice in the Texas

Couti of Criminal Appeals, Austin, Texas for this cause.

       I, E. Desmond Hogan, do hereby swear or affirm under penalty of petjury

that I am the Movant in the above-sty led matter, that I have read the foregoing

M otion and know the contents thereof, and the contents are true and correct to my

own kn owledge and belief.
                         }II'
       SIGNED thi s   ]J_ day of September, 201 5 .




                                             ..,
                                           - .) -
                                               Respectfull y submitted,


                                               c::.}ZJ---
                                               E. DESMOND HOGAN
                                                pro hac vice application pending
                                               HOG AN LOYELLS US LLP
                                               55 5 Thirteenth Street NW
                                               Washington, DC 20004
                                               Tel: 202.637.5600
                                               Fax: 202.637.5910
                                               desmond .hogan@hoganlovel ls.com

                                               Counsel.for Julius Mwphy

                        CERTIFICATE OF SERVICE
                                           ~
      I hereby certify that on this   21     day of September, 2015, I served via

Federal Express a true and correct copy of the forego ing pleading, with attached

exhibits, upon opposing counsel, Bowie County District Attorney, Jerry D .

Rochelle, and Assistant Attorney General of Texas, Jefferson David Clendenin.

      Bowie County District Attorney's Office
      Bowie County Plaza
      601 Main Street
      Texarkana, TX 75501

      Jeffe rson David Clendenin
      Assistant Attorney General
      Office of the Attorney General of Texas
      P.O. Box 12548
      Austin, Texas 78711



                                                      E . Desmond Hogan

                                       -4-
EXHIBIT

  A
            IN THE COURT OF CRIMINAL APPEALS OF TEXAS
                         IN AUSTIN, TEXAS


                                               )
EX PARTE JULIUS MURPHY,                        )
                                               )   WRIT NO. WR-38,198-04
        APPLICANT            )
____________________________ )

      MOTION OF RESIDENT ATTORNEY SARAH M. CUMMINGS
            REQUESTING ADMISSION PRO HAC VICE
        OF NONRESIDENT ATTORNEY E. DESMOND HOGAN

      COMES NOW, Resident Practicing Attorney Sarah M. Cummings of

Norton Rose Fulbright US LLP, 2200 Ross Avenue, Suite 3600, Dallas, Texas

75201, and hereby moves for the admission pro hac vice of E. Desmond Hogan

("Nonresident Attorney") in the captioned proceeding as counsel for Applicant,

Julius Murphy.      The undersigned represents to this honorable Court that

Nonresident Attorney is a reputable attorney and recommends that he be granted

permission to participate in the above-captioned matter before the Court.

      SIGNED this 28th day of September, 2015.




                                        - 1-
                                       Respectfully submitted,

                                         Is/ Sarah M Cummings

                                       SARAH M. CUMMINGS
                                       NORTON ROSE FULBRIGHT US    LLP
                                       2200 Ross Avenue, Suite 3600
                                       Dallas, TX 75201-7932
                                       Tel: 214.855.8000
                                       Fax: 214.855.8200
                                       Texas Bar No.: 24094609
                                       Sarah.cummings@nortonrosefulbright.com

                                       Counsel for Julius Murphy


                        CERTIFICATE OF SERVICE

      I hereby certify that on this 28th day of September, 2015, I served via

Federal Express a true and correct copy of the foregoing pleading upon opposing

counsel:

      Jerry D. Rochelle
      Bowie County District Attorney
      Bowie County Plaza
      601 Main Street
      Texarkana, TX 75501

      Jefferson Clendenin
      Assistant Attorney General
      Office of the Attorney General of Texas
      300 W. 15th Street
      Austin, Texas 78701


                                                  Is/ Sarah M Cummings
                                                   Sarah M. Cummings
                                       -2-
EXHIBIT

  B
                                                      Board of Law Examiners
                                                       Appointed by the Supreme Court orTexas




                                          Non-Resident Acknowledgment Letter
                                                  September 28, 2015

 E. DESMOND HOGAN
 C/0 HOGAN LOVELLS US LLP
 555 THIRTEENTH STREET NW
 WASHINGTON DC 20004-


 Application Received: 09/28/1 S
 Causeffexas Court of Record: WR-38, 198·04 TEXAS COURT OF CRIMINAL APPEALS

 FROM: Angus Tilney, Licensure Analyst, 512-463-5409


This letter acknowledges receipt of your Application for Pro Hac Vice admission and serves as
your Proof of Payment of Fee.

Filing the Application for Pro Hac Vice Admission and fee is the mandatory first step in your
request for pennission to participate in proceedings in a Texas Court. The next step is to file a
sworn motion, in compliance with Rule XIX ofthe current Rules Governing Admission to the
Bar of Texas, in the Texas Court in which you request to participate, which must be
accompanied by this acknowledgment letter. The decision to grant or deny your application is
ultimately made by the Texas Court in which you request to participate.




    MailingMdrm                                                                                                         Strc:ct Acfdrqs
 Post Office Box 13486      Tdepl!ooe: .512-46J·IQI     Fwimilr St3-46J.SlDO   Wcb$ile. wwwble 11ate Cll"'   20S West 14th Street. 5th Floor
Austin. Texas 7871 1-3486                                                                                        Austin. Texas 78701